Citation Nr: 0612767	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from August 2002 and February 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the benefits sought on appeal.  
The veteran, who had active service from July 1966 to May 
1971, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

The issue of entitlement to service connection for an 
acquired psychiatric disorder will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1972 denied 
service connection for a low back disorder.

2.  The evidence received since the March 1972 decision 
raises a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1972 RO decision that denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in March 1972, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2005).  The March 1972 decision is 
final because the veteran did not appeal it.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence before VA at the time of the prior final RO 
decision consisted of a portion of the veteran's service 
medical records, a post-service VA examination, and the 
veteran's own statements.  The RO found that there was no 
evidence of a current low back disability, and thus no 
evidence of aggravation of any pre-existing back condition, 
and the claim was denied.  

The Board finds that the evidence received since the last 
final RO decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
his claim.  Newly received evidence includes a report of X-
ray examination of the lumbar spine, dated in March 2002, 
which showed that the veteran had retrolisthesis of L2 and L3 
with severe degenerative changes at L2-L3, including marked 
disc space narrowing, sclerosis, and osteophytes.  Mild 
degenerative changes were additionally noted elsewhere in the 
lumbar spine.  A minimal scoliosis was also visible.  
Subsequent records show continued complaints of low back pain 
and diagnoses of degenerative disc disease and spinal 
stenosis.  Other newly received evidence includes a service 
medical record dated in March 1968, which shows that the 
veteran underwent an orthopedic consultation for his back, as 
a result of which he was shown to have symptomatic spina 
bifida occulta. 

The Board finds these records relating to the diagnosis of a 
low back disorder to be evidence that is both new and 
material because they demonstrate both that the veteran has a 
current low back disability, and that he had symptomatology 
related to the back during service.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In addition, the 
additional service medical records are, by definition, 
considered new and material evidence.  38 C.F.R. § 3.156 (c).  

Therefore, the claim for service connection is reopened, and 
to this extent, the appeal is allowed.  However, as will be 
explained below, the Board finds that additional development 
is necessary before addressing the merits of the veteran's 
claim for service connection for a low back disorder.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  To the extent there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened, 
and to this extent only, the appeal is allowed.


REMAND

A preliminary review of the record discloses that in December 
2005 and February 2006, the veteran's representative 
submitted additional evidence in support of his claims.  This 
evidence included service medical records demonstrating 
treatment for low back pain and for psychiatric complaints.  
The veteran did not waive RO consideration of this newly 
submitted evidence in the first instance.  To ensure that the 
veteran's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the record clearly reflects that the veteran has been 
diagnosed with a low back disorder and psychiatric disorders, 
including chronic depression, generalized anxiety, and social 
anxiety.  It remains unclear whether the diagnosed disorders 
are related to his in-service complaints, as shown in the 
newly submitted service medical records.  Because a VA 
examiner has not opined as to whether the veteran's a low 
back disorder and a psychiatric disorder are related to his 
active service, the Board finds that examinations and 
opinions addressing the etiology of these disorders are 
necessary in order to fairly decide the merits of the 
veteran's claims.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed lumbar 
spine disorder is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
psychiatric disorder is related to the 
psychiatric symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence associated with the claims file 
after the May 2004 Supplemental Statement 
of the Case.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


